Citation Nr: 1713650	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1959 to January 1962.  He died in September 1987.  The Appellant is the Veteran's son.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision from the Milwaukee, Wisconsin Pension Center of the Department of Veterans Affairs (VA).

In January 2014, the case was remanded in order to provide the Appellant with a hearing before a Veterans Law Judge (VLJ).  In July 2014, the Appellant testified before a VLJ at the Regional Office (RO).  A transcript of the hearing is associated with the claims file.

In January 2015, the Board remanded the claims for additional evidentiary development.  In May 2016, the Board remanded the claims again for additional evidentiary development.








	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's service treatment records and subsequent medical records do not indicate that his death was a result of a service connected disability.

2.  The Appellant is the Veteran's son.  He was born on August [redacted], 1974, and reached the age of 18 on August [redacted], 1992.  The medical evidence of record supports a finding that the Appellant was permanently incapable of self-support prior to the age of 18.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for improved death pension benefits for a helpless child have been met.  38 U.S.C.A. §§ 1503, 1542, 5103, 5103A, 5312 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the May 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Dependency and Indemnity Compensation

The Appellant contends that his father's death was the result of a service-connected disability.  After a thorough review of the evidence of record, the Board finds that the Veteran did not die of a service-connected disability.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse or child of a veteran if the veteran died from a service-connected disability, or if the veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.S. §§ 1310, 1318 (Lexis 2014).  Death pension benefits are payable to the surviving spouse of a veteran of a period of war who otherwise meets the eligibility requirements.  38 U.S.C.S. § 1541 (Lexis 2014). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.S. § 1110 (Lexis 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312 (c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's certificate of death shows a gunshot wound to the right temple that occurred in September 1987.  The gunshot wound was reportedly self-inflicted.

The Appellant contends that the Veteran's cause of death was his undiagnosed post-traumatic stress disorder (PTSD) from service in Vietnam.  The Appellant testified that his father was "a nut", and that his aunt, now deceased, told him that his father was a military policeman in Vietnam.

The Veteran's DD-214 shows that he was a light weapons infantryman during service, and, while he served during the Vietnam War, his service was not in-country.  The Veteran's service treatment records are silent as to mental health issues, or any incidents that could be considered a stressor for the purposes of PTSD.  The Veteran was never diagnosed with PTSD in service.

After service, the Veteran received a substantial amount of treatment for his service-connected skin disorders, as shown through his VA medical records.  In July and August 1975, the Veteran spoke with a doctor regarding some mental health issues.  On the intake, the doctor stated: "This is a 33 year old black male ex-convict who was diagnosed at JB as 'passive aggressive'.  Such personality traits are present but there are also prominent anti-social features.  However, he has had a 'personality change' not uncommon in sociopaths as they age, in the direction of introspection and greater maturity.  In addition he appears to be of above average intelligence and to live greater super-ego [illegible] than most sociopaths.  He is interested in pursuing [illegible] therapy to help him to deal with his temper and to adapt to his new life style and also to deal with anxiety symptoms."  The Veteran later mentioned feelings about police and about being called a "pimp" in prison, as well as expressed feelings of loneliness and depression that were warded off by his girlfriend at the time.  There is no mention of an in-service stressor that contributed to any of the Veteran's mental health concerns.

While the Appellant may have been informed of his father's in-service experiences by a relative, the Board places more probative weight on the evidence of record that demonstrates that the Veteran did not service in Vietnam, nor did he suffer service-connected PTSD.  While mental health issues were clearly noted, they seemed to either preexist service or stem from the Veteran's time in prison, and not any in-service stressor.  As the Veteran died from a self-inflicted gunshot wound, the Board concludes that the Veteran did not die from a service-connected disability.

The preponderance of the evidence weighs against finding service connection for the Veteran's cause of death, and, as such, the benefit of the doubt rule is inapplicable.  Entitlement to service connection for the Veteran's cause of death must be denied.

III.  Death Pension

The Veteran contends that he is entitled to death pension benefits as a surviving child of the Veteran.  After a thorough review of the evidence of record, the Board finds that the Appellant is a "helpless child" and entitled to the resulting death pension benefits.

Improved death pension is a benefit payable by VA to a surviving child because of the Veteran's nonservice-connected death.  Basic entitlement exists if: (i) the Veteran had qualifying service; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child meets the net worth requirements of 38 C.F.R. § 3.274  and has annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b)(4).

Except as provided in paragraphs (a)(2) and (3) of this section, the term "child" of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and:  (1) who is under the age of 18 years; or (2) who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the VA.  

In order to qualify as a "helpless child," the child must have become permanently incapable of self-support by reason of physical or mental defect before reaching the age of 18.  The focus is on the condition at the time of the child's 18th birthday, and there must be medical evidence of a defect at that time.  See 38 C.F.R. § 3.356; see also Dobson v. Brown, 4 Vet. App. 443 (1993).

The Veteran is listed as the Appellant's father on his birth certificate.  In September 1987, the Veteran shot the Appellant twice in the head with a gun, rendering the Appellant permanently disabled.  The Appellant was 13 years old at the time of the shooting.  Through early recovery, Social Security records noted that the Appellant could not do much for himself.  The Appellant initially required assistance walking due to paralysis on his left side, and his mouth was twisted, but speech was not affected.  His memory "comes and goes" as described in his records.  As of January 1988, the Appellant lost vision in one eye, his left arm was paralyzed, and he ambulated with a cane and could only walk short distances.  He could not use his left hand at all.  His balance was noted to have improved somewhat.  A physician diagnosed him with severe brain injury with left hemiparesis of a gunshot wound that damaged both his parietal and frontal lobes on the right with a partial amputation of the right frontal lobe.  The doctored noted loss of vision in the left eye but with full visual field, and no light vision in the right.  The doctor opined that he may improve enough to walk without a cane, but he would not be able to use his left hand again, and likely would not regain vision in his right eye.

In March 1999, the Appellant's Social Security disability payments were continued as he was found to still be disabled.  At approximately 25 years old, he still lived with his mother who gave him approximately $150 per month to buy clothing and supplies.  He attended a regular high school at the time with some resource classes taken.  While he was capable of making reasonable decisions about his finances, and was noted to supply his own food, clothing and shelter, he still required support from his mother monthly.  The Appellant did not work at the time.  As such, Social Security continued his benefits.

In the July 2014 hearing, the Appellant testified that he had done some vocational training, which led to clerking at Central Hall and Goodwill Industries.  However, the Appellant testified that they only let him do "a little bit, not a lot" at the jobs.  He was allowed to pack care packages for soldiers, and remained limited in other job functions.  He did not make enough money to live on.  In his initial claim, the Appellant reported his only income as Social Security payments just under $700 per month.

Based upon the evidence of record, and resolving benefit of the doubt in favor of the Appellant, the Board finds that the Appellant is a "helpless child" for the purposes of death pension benefits.  As such, the Appellant's claim to death pension benefits must be granted.


ORDER

1.  Entitlement to service connection for cause of the Veteran's death is denied.

2.  Entitlement to non-service-connected death pension benefits is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


